I concur in the result upon this ground: The order of his Honor, Judge Johnson, sustaining the demurrer to the first complaint, was based upon the conclusion of law thus stated: "That the contract set out in the complaint does not guarantee to the plaintiff the payment of the amounts alleged to be due under the conditional sales contracts."
The order is sustainable either upon the ground that the conditional sales contracts were not notes, or admitting that they were notes, they were not notes upon which the dealer appears as maker, drawer, acceptor, or indorser, or that they were obligations which the dealer had guaranteed. It appears that all that the dealer did was to assign the obligations to the plaintiff; his assignment could not constitute anindorsement, nor is there anything outside or inside of the guaranty that the dealer had guaranteed the obligations. I think that the order means that, however considered, the plaintiff is not entitled to recover upon the obligations assigned. The transaction appears to have been loosely conducted and the guaranty clumsily drawn.
One would expect a note from the dealer to the Mortgage Corporation secured by an assignment of the contracts, in which case it would be a debt of the dealer to the corporation and covered by the guaranty; or that the contracts would have been guaranteed by the dealer, in which case it would have been covered. If the plaintiff could, in another action, or by amendment to the complaint in this action, supply these deficiencies, I do not think that the plea *Page 73 
of res judicata should prevail. It would be useless to reverse the order of Judge Purdy and send the plaintiff back to be slaughtered again. It has been held that a demurrer is conclusive only upon the facts alleged. See 34 C.J., 894; 2 Freeman, Judg. (5th Ed.), §§ 717, 744.
I think that the judgment should be affirmed without prejudice to the right of the plaintiff to amend the complaint if it be so advised and can truthfully do so, by supplying the deficiencies in the allegations of facts above indicated.